DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the
first inventor to file provisions of the AIA .


Election/Restrictions
Applicant’s election of Group(s) II, claim(s) 49-51, 56, 59, 61, 62, 66, and 67, drawn to a system for the detection of an analyte, in the reply filed on 03-25-22 is acknowledged. 
Applicant’s election of species of: 1) (b) A concurrent configuration- a region containing both a first component and a second component so that when said wick is contacted with a fluid sample, said first component and said second component are hydrated at substantially the same time; 2) A paper material that is fiberglass; and 3) (a) A conjugate comprising an indicator moiety attached to a binding moiety that binds to the analyte to be detected, as the species election in the reply filed on 03-25-22 is further acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). In particular, while Applicant's reply includes a discussion of the restriction requirement (see pages 5-6), no alleged deficiencies in the Office action are pointed out; such that Applicant’s remarks do not constitute a traversal of the restriction requirement.
Claims to be withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and a nonelected invention, there being no allowable generic or linking claim, have been cancelled. Election has been treated as an election without traverse in the reply filed on 03-25-22 as noted above.

Claim Status
Claim(s) 49-51, 56, 59, 61, 62, 66, 67, 97-100 is/are currently pending
Claim(s) 1-48, 52-55, 57, 58, 60, 63-65, 68-96 has/have been canceled. 
Claim(s) 97-100 is/are new.
Claims 49-51, 56, 59, 61, 62, 66, 67, 97-100 are currently under examination herein.
 
Priority
The present application was filed on 11-25-2019. Acknowledgment is made of the present application as a proper National Stage (371) entry of PCT Application No. PCT/US18/35204, filed 05-30-2018, which claims benefit under 35 U.S.C. 119(e) to provisional application No. 62513347, filed on 05-31-2017.
As such, the effective filing date of claims 49-51, 56, 59, 61, 62, 66, 67, 97-100 is 05-31-2017.


Information Disclosure Statement
The Information Disclosure Statement(s) (IDS), entered 06/02/2020 and 03/25/2022 has/have been considered. The Information Disclosure Statement(s) are in compliance with the provisions of 37 CFR 1.97 and has(have) been considered in full. A signed copy of each list of references cited from the IDS is included with this Office Action.

Claim Objections
Claim(s) 51, 61, 62, 66, 100 is/are objected to because of the following informalities: 
Claim 51 recites “of a polymer/salt ATPS where” which should apparently read -- of a polymer/salt ATPS, where--.  
Claim 61 recites: “lateral flow assay where” which should apparently read -- lateral flow assay, where --; and recites “fluid communication” in line 2 which should apparently read -- the fluid communication --.  
Claim 62 recites “binding of analyte and/or nanoconjugate and/or nanoconjugate/analyte” which should apparently read -- binding of the analyte and/or the nanoconjugate and/or the nanoconjugate/analyte --.  
Claim 66 recites “adjacent to lateral flow assay” which should apparently read -- adjacent to said lateral flow assay -- or -- adjacent to the lateral flow assay --.  
Claim 100 recites “BSA” which should apparently read – Bovine Serum Albumin (BSA) --.  Appropriate correction is required. 

Claim Rejections - 35 USC § 112

 The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 49-51, 56, 59, 61, 62, 66, 67, 97-100 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 49-51, 56, 59, 61, 62, 66, 67, 97-100 recites the limitation "said wick" in lines 12-13. There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
 
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
 

Claim(s) 49-51, 56, 59, 61, 66, 67, 97-99 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kamei et al. (US 2015/253320 A1) (IDS reference).

Regarding claims 49 and 50,
Kamei et al. teaches: a system for the detection of an analyte (e.g. abstract, [0004]), where the system comprises an analyte concentration mechanism where analyte concentration is obtained in a lateral flow format through partitioning of the analyte onto one phase of a two phase system (e.g. [0008]), where the two phase system is an aqueous two-phase system (ATPS). For example, the ATPS comprises two aqueous solutions, a first phase solution and a second phase solution (e.g. [008], [0040]).

Kamei et al. teaches that the systems for detection comprise: 
 	a dehydrated nanoprobe paper segment and that a probe comprises a binding moiety that interacts with the target analyte (i.e. a container containing a dried nanoconjugate comprising an indicator moiety attached to an analyte binding moiety that binds to said analyte) (e.g. [0087]- dehydrated nanoprobe paper segment; [0157] - probe comprises a binding moiety that interacts with the target analyte);
ATPS components pre-dehydrated onto the paper membrane (i.e. a device comprising a first paper containing components of an aqueous two phase
system) (i.e. in a dry form) (e.g. [0167]);
that “the concentration of target biomolecules using ATPS can be performed” “as the sample solution flows in, e.g., a lateral-flow assay” “e.g., in a paper membrane” (e.g. [0104]) and that the paper comprises the ATPS components (i.e. said first paper is in fluid communication with a lateral flow assay (LFA)) (e.g. [0167] - dehydrated ATPS components where all the necessary components for a given ATPS are mixed to form a homogeneous solution, applied to the paper, and then dehydrated. When the sample solution is added to the dehydrated paper strip, the ATPS components will be rehydrated as the sample flows and will reach the LFA to initiate detection.);
that the first phase solution component and/or first ATPS component is dehydrated on a first portion, and the second phase solution component and/or second ATPS component is dehydrated on a second portion (i.e. first paper comprises: a first region containing a first component of an aqueous two-phase system (ATPS) where said first component is in a dry form) (i.e. a second region containing a second component of an aqueous two-phase system (ATPS) where said second component is in a dry form) (e.g. [0168]), where the first portion and the second portion are same (i.e. said first region and said second region are the same region) (e.g. [0168]). 
The teaching that the first component and the second component are mixed and are dried onto a portion of the paper, reads on a resulting portion or region where the first and second components would both be distributed, since the portion is the same, this is the equivalent of teaching one region comprising a first and second components (i.e. said first component and second component are each distributed over substantially the same region, as in claim 49). Nonetheless, Kamei et al. teaches that “all the necessary components for a given ATPS are mixed to form a homogeneous solution, applied to the paper, and then dehydrated.” (e.g. [0167]). The teaching of the mixed components dried onto a portion of the paper, also reads on the recitation of “said first component and second component are each distributed over substantially the same region.” (i.e. said first region and said second region are the same region and said first component and second component are each distributed over substantially the same region, as in claim 50). 
Kamei et al. also teaches that it “was discovered that ATPSs can phase separate as the solution flows through a porous substrate {e.g., a paper) which we have termed "concentrate-as-it-flows"; and that it was also discovered that “flow through the paper significantly speeds up the concentration process. Based on this key phenomenon, we have designed a paper fluidic device to fully integrate the necessary components for a combined ATPS and LFA diagnostic.” (e.g. [0151]).

Regarding claims 51, 56, and 97, Kamei teaches that the two phase solution components comprise a polymer and a salt (i.e. said first component and said second component are components of a polymer/salt ATPS where said first component comprises a salt and said second component comprises a polymer, as in claim 51) (e.g. [0145], [0148], [0151]), where the paper comprises fiberglass (e.g. [0014], [0023], [0154]) (i.e. said first paper comprises fiberglass, as in claim 56) (i.e. first paper comprises fiberglass, as in claim 97).

Regarding claims 59, 98, and 99, Kamei et al. teaches that the concentration components (the paper which contains the ATPS components) comprises one or more layers of a paper (i.e. plurality of layers of said paper, as in claim 59) (i.e. first paper comprises a single layer of said paper, as in claim 98)  (e.g. [0041] - paper device architectures using dehydrated PEG-Salt ATPS components; FIG. 16 depicts one layer of paper comprising the ATPS salt-PEG components; Fig. 68 5 sheets layered together; [0098]- 3 and 5 layers ) (i.e. first paper comprises at least 3, or at least 4, or at least 5, layers of said paper, as in claim 99).

Regarding claim 61, Kamei et al. teaches that the LFA strip or the flow-through assay can comprise a blank spacer near the detection zone that does not contain PEG or salt. (e.g. [0168]), and since Kamei et al. also teaches that the segment which comprises the ATPES (i.e. first paper) is upstream of the lateral flow assay (e.g. [0167]) this reads on a spacer being downstream of the paper segment containing the ATPS concentration component and upstream of the detection zone, Kamei also teaches leaving a blank spacer that does not contain PEG upstream from the LFA (e.g. [0090] and FIG. 65 - flow within the detection membrane can be addressed by leaving a blank spacer that does not contain PEG)(i.e. a spacer is disposed between said first paper and said lateral flow assay where said spacer provides fluid communication between said first paper and said lateral flow assay).  

Regarding claim 66, Kamei et al. teaches that the ATPS or components are dehydrated on and/or in at least a first portion of the porous matrix comprising an LFA (e.g. [0168]), and that the segment comprising the ATPS components is placed next to the LFA segment (e.g. Fig. 36A – paper well is adjacent to LFA segment on the right) (i.e. said paper is disposed adjacent to lateral flow assay). 

Regarding claim 67, Kamei et al. teaches that the LFA comprises a paper (i.e. lateral flow assay comprises an LFA paper) (e.g. [0152]), where the LFA comprises a detection zone where there the target analyte binds and is detected, and an absorbent pad that can absorb excess sample and/or solutions applied to the LFA (see, e.g., Figure 13A) (e.g. [0156]- detection zone and absorbent pad, [157]- probe comprises a binding moiety that interacts with the target analyte) (i.e. comprising: an absorbent region; and a detection zone comprising a moiety that captures an analyte/nanoconjugate complex).



Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
 
 
Claim(s) 62 and 100 is/are rejected under U.S.C. 103 as being unpatentable over Kamei et al. (US 2015/253320 A1).

Kamei et al. has been discussed supra, and teaches a blank spacer as discussed (e.g. [0168], [0090]). The reference differs from the instant invention in that it does not explicitly teach: that the taught spacer is treated with BSA (claim 100) to reduce specific binding (claim 62).

However, Kamei et al. further teaches: that in order to reduce non-specific binding, system and device surfaces are treated with BSA, for example:
	To prevent nonspecific binding of other proteins to the surfaces of the colloidal gold nanoparticles “a 10% w/v bovine serum albumin (BSA) solution were added to the mixture” (e.g. [0412]);
	Washing with a bovine serum albumin (BSA) solution so that the BSA could cover any free surfaces to prevent nonspecific binding (e.g. [0428]);
	To prevent nonspecific binding, 100 μL of a 10% bovine serum albumin (BSA) solution was added to 1 mL of the colloidal gold solution to block remaining excess surfaces (e.g. [0480]); 
To prevent nonspecific binding of other proteins to the surfaces of the colloidal gold nanoparticles, a 10% w/v bovine serum albumin (BSA) solution were added to the mixture (e.g. [0511], [0533], [0595]). 
	
 	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of the invention to modify the spacer, as taught by Kamei et al., by treating with BSA to reduce non-specific binding of analyte and/or nanoconjugate and/or nanoconjugate/analyte complex, as taught by Kamei et al., because Kamei teaches that it is an advantageous treatment step to treat components with BSA in order to reduce non-specific binding, which in turn improves system and device effectivity (e.g. [0412], [0480] , [0511], [0533], [0595])). One of ordinary skill in the art would have also been motivated to combine the teachings of Kamei et al. in accordance with well-known procedures for reducing non-specific binding in analysis and detection devices, since the steps are conventional and well understood as shown by those in the field as taught by Kamei et al.. One of ordinary skill in the art would have had a reasonable expectation of success, in combining the teachings as noted above, because Kamei et al. teaches that it is an advantageous treatment choice to reduce non-specific binding, and that BSA could cover any free surfaces to prevent nonspecific binding (e.g. [0428]).


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELA E. FUENTES whose telephone number is (571) 270-1008.  The examiner can normally be reached on Monday Thursday 10:00 a.m. - 5:00 p.m.  EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DEF/
Examiner, Art Unit 1641

/OLIVIA M. WISE/Primary Examiner, Art Unit 1631